RIDGELY, Justice,
dissenting:
I agree with the Superior Court that the Industrial Accident Board’s decision to deny Smith’s petition for additional compensation due for total disability benefits is supported by substantial evidence and is free of legal error. According to Gilliard-Belfast v. Wendy’s, Inc. “a person who can only resume some employment by disobeying the orders of his or her treating physician is totally disabled, at least temporarily, regardless of his or her capabilities.”10 In Clements v. Diamond State Port Corp.11 this Court explained that “[t]he rationale for this Court’s holding in Gilli-ard-Belfast was based upon the operative fact that, in the medical opinion of the claimant’s treating physician, the claimant was totally disabled.”12 In Delhaize America, Inc. v. Baker this Court announced an implicit assumption of the Gil-liard-Belfast rule, namely “that the doctor acts in good faith.”13 Because these facts entitle a claimant to total disability benefits under our case law, even when the Board later determines that a claimant is in fact not totally disabled, Smith should have the burden of proving them. She did not.
In this case, the record shows that the treating physician did not hold a medical opinion that Smith was totally disabled. Nor did the treating physician give any medical reason for the no work order. Smith’s treating physician explained under oath:
I believe she’s capable of modified duty work. But since we were approaching the case in a different way all together that we wanted to get a surgical opinion, I wanted her to be off work so she could address her scenario. If surgery is not an option, I would have her go back to work.14
We do not know what the treating physician meant when he said he wanted Smith to “address her scenario.” The majority *1169opinion speculates upon what the treating physician may have thought before issuing the no work order and declines to second-guess the physician’s decision. We should not be speculating about any fact, of course, because findings of fact are for the Board to make. Smith did not show that she was given a no work order from a treating physician who believed in good faith that for medical reasons she should not work. Because that proof is absent from the record, the Superior Court did not err when it affirmed the decision of the Board.
I respectfully dissent.

. 754 A.2d 251, 254 (Del.2000).


. 831 A.2d 870 (Del.2003).


. Id. at 870.


. 880 A.2d 1047, 2005 WL 2219227 at *1 (Del.Supr.).


. Appellant’s Appendix at A-l 13.